      Case: 1:20-cv-06099 Document #: 52 Filed: 07/06/21 Page 1 of 1 PageID #:627




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

PNC BANK, NATIONAL ASSOCIATION,
                       Plaintiff,                         Case No. 20-cv-6099
        v.
PREDRAG KNEZEVIC, RPM REAL
ESTATE INVESTMENT, INC., NORTH
SAWYER HOLDINGS, LTD., and P AND T
REAL ESTATE INVESTMENT GROUP,
LLC,
                       Defendants.

                                       NOTICE OF FILING

TO:      See certificate of service

         PLEASE TAKE NOTICE that on July 6, 2021, the undersigned caused to be
electronically filed with the Clerk of the United States District Court, for the Northern District of
Illinois, Plaintiff’s Motion to Compel and for Rule to Show Cause, a copy of which is
attached hereto and hereby served on you.
                                              PNC BANK, NATIONAL ASSOCIATION

                                              By: /s/ Martin J. Wasserman
                                                      One of its Attorneys
Martin J. Wasserman, ARDC # 6294040
Mona Naser, ARDC #6278114
CARLSON DASH, LLC
216 S. Jefferson Street, Suite 504
Chicago, IL 60661
Telephone: (312) 382-1600
mwasserman@carlsondash.com
mnaser@carlsondash.com

                                    CERTIFICATE OF SERVICE

        I, Martin J. Wasserman, hereby certify that on July 6, 2021, I electronically filed the
foregoing with the Clerk of the Court for the United States District Court for the Northern
District of Illinois by using the CM/ECF system. Participants in the case who are registered
CM/ECF users will be served by the CM/ECF electronic notification system.

                                                      /s/ Martin J. Wasserman
